Citation Nr: 0520955	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for unfavorable 
ankylosis of the right ankle currently evaluated as 40 
percent disabling. 

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 29, 1999?

4.  Entitlement to a separate rating for severe ankle and leg 
burns, a non-healing secondary infection, severe scarring and 
postoperative residuals of skin grafting.

5.  Entitlement to special monthly compensation for the loss 
of use of the right foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied entitlement to service connection for 
tinnitus and bilateral hearing loss, continued the 40 percent 
evaluation for his service connected unfavorable ankylosis of 
the right ankle, with severe ankle and leg burns, a non 
healing secondary infection, severe scarring and post 
operative residuals of skin grafting (right ankle 
disability), and granted entitlement to service connection 
for PTSD and assigned a 50 percent evaluation effective from 
October 29, 1999.  In December 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  In a 
March 2005 rating decision, service connection was granted 
for bilateral hearing loss.

As to the claim of entitlement to a higher evaluation for 
PTSD, the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating, the 
Board has characterized it as set forth on the preceding 
page.

As noted in the Board's December 2005 remand, the veteran has 
raised the issue of entitlement to service connection for a 
back disorder.  Despite directing that the RO to take 
appropriate action on this claim, this issue remains 
undeveloped or certified for appellate review.  Hence, this 
matter is again referred to the RO for appropriate 
consideration.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of any further 
action required on your part.


FINDINGS OF FACT

1.  The competent evidence of record does not show a current 
diagnosis of tinnitus.

2.  The veteran is receiving the maximum schedular rating for 
unfavorable ankylosis of the right ankle.

3.  Since October 29, 1999, the preponderance of the evidence 
is against showing that PTSD is productive of more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Tinnitus was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  The veteran does not meet the criteria for an increased 
schedular or extraschedular rating for unfavorable ankylosis 
of the right ankle.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5270 (2004).

3.  Since October 29, 1999, the schedular criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In April 2001, May 2004, and October 2004 letters, VA 
notified the claimant what was required to award service 
connection and increased ratings, what actions VA had 
undertaken, and what action he needed to undertake, to 
include submitting authorizations to permit VA to secure 
pertinent records.  In the August 2000 and April 2002 
statements of the case, the April 2002 and March 2005 
supplemental statements of the case, and the above letters, 
the veteran was notified of the laws and regulations 
governing his claims.  Therefore, the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, after the veteran notified VA 
that he received all of his treatment from the Bronx VA 
Medical Center, Lawrence B. Annes, M.D., and Lawrence 
Hospital.  The RO thereafter obtained and associated his 
treatment records from the Bronx VA Medical Center and 
Lawrence Hospital.  Dr. Annes filed two letters in support of 
the appellant's claims in lieu of his treatment records.  In 
addition, the veteran was afforded VA examinations in 
December 1999, October 2000, and August 2004 to obtain needed 
medical opinion evidence.  

The record does not include the records generated in 
connection with the veteran's October 1979 disability award 
from the Social Security Administration (SSA).  However, 
given the fact that the record includes more contemporaneous 
VA and private treatment records that are negative for a 
diagnosis of tinnitus, as well as the fact that records dated 
in the late-1970's have no bearing on the current severity of 
his service connected right ankle disability and PTSD, the 
Board finds that at this point in time that there would be no 
benefit to the appellant by further delaying adjudication of 
his claims by attempting to obtain these records, which most 
likely have been destroyed by the SSA in light of the 
appellant's advanced age.  Therefore, adjudication of his 
claims may go forward without VA making an attempt to obtain 
those records.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Service Connection Claim

The veteran argues that he has tinnitus because of his 
military service.  It is requested that the veteran be 
afforded the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

In deciding whether the veteran has tinnitus, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999). 

The Board finds that the record, which includes extensive in-
service hospitalization records dated from November 1944 to 
November 1945, and a November 1945 medical evaluation board 
report; numerous post-service VA examinations dating back to 
July 1946; and VA audiological treatment records generated in 
connection with the claimant obtaining and maintaining 
hearing aids in 1999 and 2000, do not include a diagnosis of 
tinnitus.  In fact, at the August 2004 VA examination, which 
was held for the express purpose of ascertaining the 
veteran's audiological impairment, the claimant did not 
report a problem with tinnitus and the disorder was not 
diagnosed.

Thus, because none of the medical evidence of record includes 
a diagnosis of tinnitus, and since a grant of service 
connection requires competent evidence of a current 
disability, Rabideau v. Derwinski, 2 Vet. App. 141 (1992), 
service connection for tinnitus is denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(f).

The Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  

As to entitlement to an increased rating for a right ankle 
disability, although regulations require that a disability be 
viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 
4.2, when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

As to entitlement to a higher evaluation for PTSD, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Orthopedic Nature of the Right Ankle Disability

It is contended that the veteran experiences increased 
symptomatology due to his right ankle disability that 
warrants an increased rating.  It is requested that the 
veteran be afforded the benefit of the doubt.

Following a December 1945 assignment of a total rating for 
multiple service connected disorders, VA in a December 1945 
rating decision reclassified this disorder as unfavorable 
ankylosis of the right ankle, with severe ankle and leg 
burns, a non healing secondary infection, severe scarring, 
and post operative residuals of skin grafting.  The disorder 
was rated as 40 percent disabling under the rating schedule 
in affect at that time.  Starting in February 1981, rating 
decisions continued this rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

While the rating warranted for the scarring is the subject of 
a remand below, the 40 percent rating currently in effect for 
right ankle ankylosis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 is the maximum rating possible under all 
potentially applicable rating criteria which pertain to the 
ankle joint itself.  See 38 C.F.R. § 4.71a.  Therefore, the 
Board need not discuss the impact of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), before 
finding that an increased schedular rating for right ankle 
ankylosis is not warranted.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2004) to the facts of this case, however, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his right ankle 
disability acting alone has resulted in frequent periods of 
hospitalization or in marked interference with employment.  



A Higher Evaluation for PTSD

The veteran contends that his PTSD has become worse over time 
and warrants a higher evaluation.  It is requested that the 
veteran be afforded the benefit of the doubt.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  

After carefully reviewing the veteran's claims files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for PTSD.  Here, given the 
opinion by the August 2004 VA examiner that all of the 
adverse symptomatology noted on examination was caused by his 
non service connected Alzheimer's, the Board finds that the 
evidence of record does not show that PTSD causes 
occupational and social impairment with deficiencies in most 
areas.  38 C.F.R. § 4.130.

In this regard, VA and private treatment records show the 
veteran's complaints and/or treatment for decreased memory, 
increased nightmares, and/or irritability.  See VA treatment 
records dated from July 2001 to December 2004; and treatment 
records from Lawrence Hospital dated in January 2000.  His 
diagnoses included PTSD versus major depressive disorder, 
rule out Alzheimer's, possible Alzheimer's disease with 
paranoid delusions, depression, dementia, Alzheimer's 
disease, and PTSD.  Id.  His Global Assessment of Functioning 
(GAF) was 55 in July 2000 and 40 by November 2001.  See VA 
treatment records dated in July 2000 and November 2001.

When examined by VA in October 2000, it was noted that the 
veteran had only recently started having problems with full-
blown PTSD symptoms since a friend sent him pictures and 
detailed statements about the in-service plane crash.  The 
examiner opined that it was possible that one of the reasons 
that the veteran was so vulnerable to PTSD was the recent 
onset of Alzheimer's dementia that have left him 
"disinhibited" in the last few years.  It was opined that 
the psychiatric symptoms that the veteran experienced were 
consistent with PTSD, but prior to the last six months the 
patient reportedly did not meet criteria for PTSD.  Rather, 
he only had threshold symptoms of recurrent nightmares.

On examination in October 2000, the veteran showed signs of 
hyper-arousal including nervousness, extreme reactivity, 
intrusive images, and had some difficulty remembering the 
questions asked him.  He was alert and in good humor.  He 
denied homicidal or suicidal ideation, hallucinations, 
paranoia, or delusions.  His diagnoses were PTSD and 
Alzheimer's.  It was opined that his Global Assessment of 
Functioning (GAF) score was 44, "[b]ased on the 
preoccupation with trauma related material and the behavioral 
disinhibation that is both related to his Alzheimer's disease 
as well as the re-emergence of the psychological symptoms 
related to PTSD."

An August 2004 VA examination noted a significant 
deterioration in the veteran's function over the prior four 
years "largely due to his Alzheimer's disease."  The 
veteran reportedly could no longer take care of himself, he 
was socially disengaged from friends and activities, and his 
ability to interact and comprehend as well as most of his 
intellectual capacities was significantly impaired.  On 
examination, the veteran had difficulty communicating, and 
was confused a lot with brief moments of lucidity.  He was 
not oriented to place or time, and memory could not be 
assessed.  The veteran did not have problems with homicidal 
or suicidal ideation, or with ritualistic behavior.  The 
veteran's wife reported that the claimant had panic attacks 
while in cars, mood swings, and was more irritable and angry.  
However, she also reported that he did not have 
hallucinations or delusions.  The diagnoses were Alzheimer's 
dementia, and a history of PTSD.  His GAF score was 22 due to 
Alzheimer's dementia.  The examiner was unable to determine 
his GAF score due to his PTSD, and opined that impairment due 
to PTSD could not be directly assessed because of his 
Alzheimer's.  The examiner further stated that it was 
difficult to determine if his PTSD had worsened since his 
last VA examination.  In finding only a history of PTSD the 
examiner stated that

[a]lthough his wife claims that he has 
become much more irritable, this may in 
fact be due to his worsening Alzheimer's 
dementia and comcomittant problems in 
controlling his affect.  Indeed, it is 
likely that his worsening dementia has 
made some of his PTSD symptoms more 
pronounced.  It is also likely that 
symptoms attributable to PTSD are, in 
fact, becoming more pronounced because 
they are due to his Alzheimer's.

In Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), the Court held that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  
In this case, however, given the August 2004 VA examiner's 
opinion that symptoms attributable to PTSD were in fact more 
pronounced because of Alzheimer's, and not PTSD, it is 
evident that the Mittleider doctrine is not for application.  

Further, when looking at the veteran's PTSD symptoms alone, 
the preponderance of the evidence shows that the disorder is 
not manifested by occupational and social impairment with 
deficiencies in most areas.  There is no evidence that PTSD 
alone causes obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and/or 
inability to establish and maintain effective relationships.  
Rather, when these symptoms have been found they have been 
attributed to the appellant's nonservice connected 
Alzheimer's.  Under these circumstances, the Board finds that 
the preponderance of the competent evidence of record is 
against a rating in excess of 50 percent for PTSD.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson.

In reaching the above conclusions, the Board has not 
overlooked the lay statements presented on the veteran's 
behalf.  While laypersons are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to 
whether the veteran actually has a current disability or the 
nature and extent of his current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
lay statements are not sufficiently probative to grant the 
benefits sought on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against entitlement to service connection for tinnitus, 
against an increased rating for right ankle ankylosis, and 
against a higher evaluation for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, these claims must be denied.


ORDER

Service connection for tinnitus is denied.

Entitlement to an increased rating for unfavorable ankylosis 
of the right ankle is denied.

A higher evaluation for PTSD is not warranted at any time 
since October 29, 1999.


REMAND

As noted above the veteran was severely injured in a November 
1944 plane crash.  While the veteran sustained multiple burn 
wounds that are currently rated with other disorders, as 
pertinent to the issues before the Board, the veteran's 
injuries included severe ankle and leg burns, a non-healing 
secondary infection, severe scarring and postoperative 
residuals of skin grafting.  Significantly, under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), it is evident that these 
scars warrant a separate rating rather than being combined as 
a single rating with an orthopedic disability.  Specifically, 
an examination of 38 C.F.R. § 4.71a, Diagnostic Code 5270 
does not contemplate any disability due to scars.  As such, 
it is evident that the veteran must be assigned a separate 
rating for his scars under an appropriate Diagnostic Code set 
forth in 38 C.F.R. § 4.118 (2004).  As the RO has yet to 
consider what Diagnostic Code or what specific rating is 
warranted, further development is required.  Bernard v. 
Brown, 4 Vet. App. 384, 393.

Further, in light of the significant disability clinically 
presented, the question arises whether the appellant has 
suffered a loss of use of his right ankle and foot such as to 
warrant an award of special monthly compensation.  While the 
Board acknowledges that the August 2004 examiner opined that 
the veteran had lost the use of his foot and ankle, it is 
unclear whether the examiner understood the standard which 
must be reached to grant special monthly compensation for a 
loss of use of a foot and ankle.  Hence, further development 
is in order.

Therefore, this case is REMANDED for the following action:

1.  The veteran's claims folders must be 
forwarded to the examiner who conducted 
the August 2004 VA examination for a 
review of the files.  Following that 
review, the examiner must opine whether 
it is at least as likely as not that 
disability due to unfavorable ankylosis 
of the right ankle, with severe ankle and 
leg burns, a non-healing secondary 
infection, severe scarring and 
postoperative residuals of skin grafting 
equates to a finding that no effective 
foot function remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The examiner's 
determination must be made on the basis 
of the actual remaining function, i.e., 
whether the acts of balance, propulsion, 
etc. could be accomplished equally well 
by an amputation stump with prosthesis.  
If the examiner who conducted the August 
2004 examination is not available a new 
examination should be conducted.  
Regardless who conducts the examination 
any opinion offered must be supported by 
a full explanation.

2.  The veteran is to be afforded a VA 
dermatological examination to ascertain 
the nature and severity of his severe 
ankle and leg burns, a non-healing 
secondary infection, severe scarring and 
postoperative residuals of skin grafting.  
The claims folders are to be made 
available for the examiner to review for 
the examination.  In accordance with the 
latest AMIE worksheet for rating scars, 
to include burn scars, and scars due to 
skin grafts, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints and the nature and extent of 
any right lower extremity scarring.  The 
RO should also provide the examiner AMIE 
worksheets which would permit the 
examiner to provide the relevant evidence 
necessary to rate the scars under the 
criteria in effect prior to August 30, 
2002 for rating skin disorders.  The 
examiner should include unretouched color 
photographs of the affected areas with 
her/his report.  Any opinion offered must 
be accompanied by full and complete 
reasons and bases.

3.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
remaining issues on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the issues remanded.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


